that the district court did not err in denying the petition as procedurally

                barred. Accordingly, we

                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                   J.
                                                    Hardesty



                                                   P  C1.4.)t
                                                    Parraguirre
                                                                                   J.




                CHERRY, J., dissenting:
                             The district court denied the petition without having the State
                respond to the petition and without providing appellant an opportunity to
                provide cause for the delay. While the district court may summarily deny
                a petition for being successive, see NRS 34.745(4), nothing in NRS chapter
                34 expressly permits the district court to summarily deny an untimely
                petition. Rather, NRS 34.745(1) requires the district court judge to order

                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                the State to file a response or answer to the petition. I would reverse the
                denial of the petition and remand to provide appellant an opportunity to
                demonstrate cause for the delay, particularly in light of the very minimal
                delay in filing—six days.




                cc: Hon. Jerome Polaha, District Judge
                     Bernabi Isiordia Bermudez
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A